Citation Nr: 1011631	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his current sensorineural hearing 
loss is related to exposure to acoustic trauma in service.  
Service treatment records are unavailable and presumed lost 
in a fire at the National Personnel Records Center.  Thus, in 
this case, the Board has a heightened duty to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The Veteran asserts that he was in close proximity to an 
explosion during basic training at Fort Dix.  He states that 
someone accidentally set off nitro starch while he was 
training, resulting in an explosion which caused him to have 
immediate ringing in the ears and hearing loss.  He reports 
that he was examined at the time and told his symptoms would 
be temporary but 50 years later he is still having trouble 
understanding words.  His daughter submitted a statement in 
November 2007 indicating that she was 41 years old and that 
her father has had trouble hearing for as long as she could 
remember.  

The record reflects that the Veteran served as a fuel and 
electric systems repairman in service.  

The earliest post-service record of any treatment for hearing 
loss was a December 2001 VA treatment note, which indicates 
that the Veteran was wearing hearing aids for his hearing 
loss.  His VA primary care doctor offered that he had noted 
gross hearing loss in the Veteran since he began treating him 
in September 2007.  His private treating doctor reported a 
diagnosis of hearing loss since October 2003.  

A VA audiology consult report dated in December 2007 shows 
severe to profound sensorineural hearing loss bilaterally.  

The Veteran is competent to describe his in-service exposure 
to loud noises and his perception of his own diminished 
hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that there is a gap of several decades 
between the time that the Veteran got out of service and the 
first documented treatment for bilateral hearing loss.  
Nonetheless, given the Veteran's report of in-service 
acoustic trauma, his current diagnosis of severe to profound 
sensorineural hearing loss, the Board's heightened duty to 
consider the benefit of the doubt, and the fact that no 
competent etiology opinion regarding the Veteran's current 
hearing loss and his service is of record, there is not 
sufficient competent medical evidence to decide the case.  It 
must therefore be remanded for a VA medical examination and 
opinion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of his bilateral 
hearing loss disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's bilateral 
hearing loss disability is etiologically 
related to his active service.  The 
rationale for each opinion expressed must 
also be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss disability.

4.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



